Eisheu, J.,
delivered the opinion of the court.
This case may be made to turn on a single point. The complainant, having qualified in 1848, as guardian of his infant daughter, returned an inventory of the property, now claimed by him, as the *246property of bis ward. It appears from the bill that he so continued to recognize the title of his ward, until about the.year 1856, when he discovered that he had a life estate in the slaves, for which he now sues. He was fully informed as to the facts, and could have known his title, if he had called on counsel to apply the law to the facts as they existed, instead of trusting to his own judgment; and having treated the slaves for a period of about eight years as the property of his ward, he must be regarded as having surrendered whatever claim he could at one time have asserted.
The Statute of Limitations vests in the ward a good title as against the guardian.
Decree affirmed.